Exhibit 10.1

 

Execution Copy

 

AGREEMENT

 

AGREEMENT made and entered into by and between Michaels Stores, Inc. (the
“Company”) and John B. Menzer (the “Executive”), this 6th day of March, 2009.

 

WHEREAS, the operations of the Company and its Affiliates are a complex matter
requiring direction and leadership;

 

WHEREAS, the Executive is possessed of certain experience and expertise that
qualify him to provide the direction and leadership required by the Company and
its Affiliates; and

 

WHEREAS, subject to the terms and conditions hereinafter set forth, the Company
therefore wishes to employ the Executive as its Chief Executive Officer and the
Executive wishes to accept such employment;

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
promises, terms, provisions and conditions set forth in this Agreement, the
parties hereby agree:

 

1.             Employment.         Subject to the terms and conditions set forth
in this Agreement, the Company hereby offers, and the Executive hereby accepts,
employment.

 

2.             Term.      Subject to earlier termination as hereinafter
provided, the Executive’s employment hereunder shall be for a term of five
(5) years, commencing on April 15, 2009 or such early date as the Company and
the Executive may mutually agree (the “Effective Date”), and shall renew
automatically thereafter for successive terms of one year each. The term of this
Agreement, as from time to time renewed, is hereafter referred to as “the term
of this Agreement” or “the term hereof.”

 

3.             Capacity and Performance.

 

(a)           During the term hereof, the Executive shall serve the Company as
its Chief Executive Officer (“CEO”).  In addition, and without further
compensation, the Executive agrees to serve as a director of the Company and,
subject to Executive’s Separation Agreement dated January 21, 2008 with Wal-Mart
Stores, Inc., as a director and/or officer of one or more of the Company’s
Immediate Affiliates (as defined in Section 13 hereof), in each case if so
elected or appointed from time to time.

 

(b)           During the term hereof, the Executive shall report to the Board of
Directors of the Company or its designees, currently Matthew Levin and Michael
Chae.

 

(c)           During the term hereof, the Executive shall be employed by the
Company on a full-time basis and shall perform the duties and responsibilities
of his position, including, without limitation, general oversight and direction
of the operations of the Company and such other duties and responsibilities on
behalf of the Company consistent with the responsibilities of a Chief Executive
Officer, as well as the duties and responsibilities reasonably related to other
positions on behalf of the Immediate Affiliates, as may be designated from time
to time by the Board or by its Chair or other designee.

 

--------------------------------------------------------------------------------


 

(d)           During the term hereof, the Executive shall devote substantially
all of his business time and his best efforts, business judgment, skill and
knowledge exclusively to the advancement of the business and interests of the
Company and, if so elected or appointed, its Immediate Affiliates and to the
discharge of his duties and responsibilities hereunder.  The Company hereby
agrees that the Executive may continue to serve as a director of Emerson
Electric Co. and may participate in appropriate trade associations.  In
addition, he may engage in appropriate civic, charitable, religious or personal
activities that do not conflict or interfere with the proper performance of his
duties hereunder.  However, the Executive shall not engage in any other business
activity or serve in any industry, professional, governmental or academic
position during the term of this Agreement, except as may be expressly approved
in advance by the Board in writing.

 

4.             Compensation and Benefits.  As compensation for all services
performed by the Executive under and during the term hereof and subject to
performance of the Executive’s duties and of the obligations of the Executive to
the Company and its Immediate Affiliates, pursuant to this Agreement or
otherwise:

 

(a)           Base Salary.  During the term hereof, the Company shall pay the
Executive a base salary at the rate of One Million Dollars ($1,000,000) per
annum, payable in accordance with the payroll practices of the Company for its
executives and subject to increase from time to time by the Board, in its sole
discretion.  Such base salary, as from time to time increased, is hereafter
referred to as the “Base Salary”.

 

(b)           Bonuses.  For each fiscal year completed during the term hereof,
the Executive shall be eligible to earn an annual bonus under the Company’s
annual performance-based bonus plan as from time to time in effect, subject to
the achievement of such performance targets as shall be determined in the
discretion of the Board.  The Executive’s target bonus shall be one hundred
percent (100%) of Base Salary, with a maximum bonus potential of two hundred
percent (200%) of Base Salary for performance in excess of the performance
targets and with the actual amount of bonus, if any, to be determined by the
Board in its sole discretion.  Such bonus is hereafter referred to as the
“Annual Bonus.”   Subject to Section 5, Executive shall be entitled to a non-pro
rated bonus in respect of fiscal 2009 in a minimum amount of $1 million.

 

(c)           Vacations.  During the term hereof, the Executive shall be
entitled to earn vacation at the rate of five (5) weeks per year, to be taken at
such times and intervals as shall be determined by the Executive, subject to the
reasonable business needs of the Company and the approval of the person to whom
the Executive reports.  Vacation shall otherwise be governed by the policies of
the Company, as in effect from time to time.

 

(d)           Other Benefits.  During the term hereof, the Executive shall be
entitled to participate in any and all Employee Benefit Plans from time to time
in effect for the Chief Executive Officer of the Company (including a premium
car lease) or senior executives of the Company generally (including
participation in any air mileage programs) .  Such participation shall be
subject to the terms of the applicable plan documents and generally applicable
Company policies.  For purposes of this Agreement, “Employee Benefit Plan” shall
have the meaning ascribed to such term in Section 3(3) of ERISA, as amended from
time to time.

 

2

--------------------------------------------------------------------------------


 

(e)           Business Expenses.  The Company shall pay or reimburse the
Executive for all reasonable, customary and necessary business expenses incurred
or paid by the Executive in the performance of his duties and responsibilities
hereunder, subject to any maximum annual limit and other restrictions on such
expenses set by the Board and to such reasonable substantiation and
documentation as may be specified by the Company from time to time.  Such
expenses shall include, without limitation, the following:

 

(i)            reasonable expenses associated with relocation of Executive, his
family and household goods to Texas and with obtaining suitable housing in
Texas, all in accordance with the Company’s current executive relocation plan,
including engagement of a relocation service, such as Sirva, Inc., whereby after
a customary (60-90 days) marketing period, the relocation service provider will
offer to purchase Executive’s existing house located at 3005 Red Fox Ridge,
Bentonville, Arkansas at a price determined by the average of two independent
appraisals,

 

(ii)           reasonable legal fees incurred in connection with his negotiation
with the Company of this Agreement and the option and restricted stock award
documents described in (f) and (g) below, and

 

(iii)          reasonable travel expenses, including business class airfare when
available.

 

(f)            Restricted Stock Grant.  On the Effective Date, the Company shall
provide Executive with a grant of 1,000,000 shares of restricted stock pursuant
to the form of Restricted Stock Award Agreement attached as Exhibits A-1 and
A-2.

 

(g)           Option Grant.  On the Effective Date, the Company will grant to
Executive an option to purchase 2,000,000 shares of common stock pursuant to the
Stock Option Agreement attached as Exhibit B.

 

5.             Termination of Employment and Severance Benefits. 
Notwithstanding the provisions of Section 2 hereof, the Executive’s employment
hereunder shall terminate prior to the expiration of the term hereof under the
following circumstances:

 

(a)           Death.  In the event of the Executive’s death prior to the
expiration of the term hereof, the Executive’s employment hereunder shall
immediately and automatically terminate.  In such event, the Company shall pay
to the Executive’s designated beneficiary or, if no beneficiary has been
designated by the Executive in writing, to his estate, (i) any Base Salary
earned but not paid during the final payroll period of the Executive’s
employment through the date of termination, (ii) pay for any vacation time
earned but not used through the date of termination, (iii) a pro-rata bonus for
the year in which termination occurs, based on the actual Annual Bonus that the
Executive would have received for such year had he remained employed by the
Company for the full year and determined (except to the extent of the pro rated
portion of the minimum target entitlement for 2009 (the “pro-rated 2009
minimum”)) based on the Company’s actual results for such year (payable (A) if
death should occur during fiscal 2009, within thirty (30) days following death
to the extent of the pro-rated 2009 minimum, and (B) in every other case at the
time provided in the Company’s then

 

3

--------------------------------------------------------------------------------


 

applicable performance bonus plan, (iv) any bonus compensation earned for the
fiscal year preceding that in which termination occurs, but unpaid on the date
of termination (paid at the time provided in the Company’s then applicable
performance bonus plan), and (v) any business expenses incurred by the Executive
but un-reimbursed on the date of termination, provided that such expenses and
required substantiation and documentation are submitted within sixty (60) days
of termination and that such expenses are reimbursable under Company policy (all
of the foregoing, “Final Compensation”).  The portion of the Final Compensation
specified in clauses (i) and (ii) above shall be paid within thirty (30) days
following the date of termination.  The Company shall have no further obligation
to the Executive hereunder.

 

(b)           Disability.

 

(i)            The Company may terminate the Executive’s employment hereunder,
upon notice to the Executive, in the event that the Executive becomes disabled
during his employment hereunder through any illness, injury, accident or
condition of either a physical or psychological nature and, as a result, is
unable to perform substantially all of his duties and responsibilities
hereunder, notwithstanding the provision of any reasonable accommodation, for
one hundred and eighty (180) days during any period of three hundred and
sixty-five (365) consecutive calendar days (“Disability”).  In the event of such
termination, the Company shall have no further obligation to the Executive,
other than for payment of Final Compensation (which shall be paid at the same
time or times as in the case of a termination by reason of death).

 

(ii)           The Board may designate another employee to act in the
Executive’s place during any period of the Executive’s disability. 
Notwithstanding any such designation, the Executive shall continue to receive
the Base Salary in accordance with Section 4(a) and benefits in accordance with
Section 4(e), to the extent permitted by the then-current terms of the
applicable benefit plans, until the Executive becomes eligible for disability
income benefits under the Company’s disability income plan or until the
termination of his employment, whichever shall first occur.

 

(iii)          While receiving disability income payments under the Company’s
disability income plan, the Executive shall not be entitled to receive any Base
Salary under Section 4(a) hereof, but shall continue to participate in Company
benefit plans in accordance with Section 4(e) and the terms of such plans, until
the termination of his employment.

 

(iv)          If any question shall arise as to whether during any period the
Executive is disabled through any illness, injury, accident or condition of
either a physical or psychological nature so as to be unable to perform
substantially all of his duties and responsibilities hereunder, the Executive
may, and at the request of the Company shall, submit to a medical examination by
a physician selected by the Company to whom the Executive or his duly appointed
guardian, if any, has no reasonable objection to determine whether the Executive
is so disabled and such determination shall for the purposes of this Agreement
be conclusive of the issue.  If such question shall arise and the Executive
shall fail to submit to such medical examination, the Company’s determination of
the issue shall be binding on the Executive.

 

4

--------------------------------------------------------------------------------


 

(c)           By the Company for Cause.  The Company may terminate the
Executive’s employment hereunder for Cause at any time upon notice to the
Executive setting forth in reasonable detail the nature of such Cause.  “Cause”
shall mean the following events or conditions, as determined by the Board in its
reasonable judgment:  (i) the Executive’s refusal to perform (other than by
reason of disability), or material negligence in the performance of, his duties
and responsibilities to the Company or any of its Affiliates, or refusal to
follow or carry out any lawful and reasonable direction of the Board, and the
continuance of such refusal or negligence for a period of ten (10) days after
notice to the Executive; (ii) the material breach by the Executive of any
provision of any material agreement between the Executive and the Company or any
of its Affiliates; (iii) fraud, embezzlement, theft or other dishonesty by the
Executive with respect to the Company or any of its Affiliates; (iv) the
conviction of, or a plea of nolo contendere by, the Executive to any felony or
any other crime involving dishonesty or moral turpitude; and (v) any other
conduct that involves a breach of fiduciary obligation on the part of the
Executive.  Upon the giving of notice of termination of the Executive’s
employment hereunder for Cause, the Company shall have no further obligation to
the Executive, other than for Final Compensation (which shall be paid at the
same time or times as in the case of a termination by reason of death).

 

(d)           By the Company Other than for Cause.  The Company may terminate
the Executive’s employment hereunder other than for Cause at any time upon
notice to the Executive.  In the event of such termination, in addition to Final
Compensation (which shall be paid at the same time or times as in the case of a
termination by reason of death), then for the period of two (2) years following
the date of termination, the Company shall provide the Executive Severance
Benefits as follows:  (i) the Company will pay the Executive Severance Pay equal
to the sum of (A) the Base Salary at the annual rate in effect on the date of
termination and (B) the Executive’s target Annual Bonus determined in accordance
with Section 4(b) hereof and (ii) (A) if the Company in its discretion
determines that it can do so consistent with the requirements of
Section 105(h) of the Code and with applicable law and plan terms, it shall
provide continued coverage to the Executive under its group medical and dental
plans, at the Company’s cost subject only to the Executive’s payment of the
employee portion (determined on the same basis as applied to the Executive on
the date of termination) plus any required administrative fee, or (B) if the
Company in its discretion determines that it cannot provide continued coverage
on the basis described in clause (A), it shall instead provide continued
coverage to the extent required by the so-called “COBRA” coverage continuation
rules and shall pay to the Executive, at the same time as it pays the first
severance payment under clause (i)(A), a lump sum equal in its reasonable
estimation to what would have been its premium cost under clause (ii)(A) had
clause (ii)(A) applied.  It shall be a condition to any obligation of the
Company to the Executive under this Section 5(d) or Section 5(e) below, other
than the Company’s obligation to pay the Final Compensation, that the Executive
shall have signed and returned to the Company, not later than forty-five (45)
days after the date of termination (or by such earlier date as the Company may
specify), a release of claims in the form attached as Exhibit C (the “Release of
Claims”) and that seven days after the delivery of such Release of Claims shall
have elapsed without the Executive’s having revoked the Release of Claims.  The
Release of Claims creates legally binding obligations on the part of the
Executive, and the Company and its Affiliates therefore advise the Executive to
seek the advice of an attorney before signing the Release of Claims.  Provided
the foregoing conditions to payment are satisfied, the severance pay described
in Section 5(d)(i) above shall be paid commencing with the first payroll that

 

5

--------------------------------------------------------------------------------


 

follows the date of termination by sixty (60) days, with the first such payment
to include all amounts that would have been paid under Section 5(d)(i) had
payment commenced with the first payroll after termination of employment.  In
the event that Executive is entitled to receive benefits upon termination under
any other agreement with, or plan or policy of, the Company (an “alternative
severance arrangement”), the provisions of such alternative severance
arrangement shall be given effect, if at all, (A) so as not to duplicate the
benefits payable hereunder, and (ii) only to the extent they do not result in an
impermissible acceleration or deferral of any benefits payable hereunder that
are subject to the requirements of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”). Severance Pay to which the Executive is entitled
hereunder shall be payable on a pro-rated basis at the Company’s regular payroll
periods and in accordance with its normal payroll practices.

 

(e)           By the Executive for Good Reason.  The Executive may terminate his
employment hereunder for Good Reason pursuant to the procedures hereinafter
specified.  The following shall constitute Good Reason for termination by the
Executive:

 

(i)            Removal of the Executive, without his consent, from the position
of CEO of the Company (or a successor corporation);

 

(ii)           Material diminution in the nature or scope of the Executive’s
responsibilities, duties or authority; provided, however, that the Company’s
failure to continue the Executive’s appointment or election as a director or
officer of any of its Affiliates, a change in reporting relationships resulting
from the direct or indirect control of the Company (or a successor corporation)
by another corporation or other entity and any diminution of the business of the
Company or any of its Affiliates or any sale or transfer of equity, property or
other assets of the Company or any of its Affiliates shall not constitute “Good
Reason”; or

 

(iii)          Material failure of the Company to provide the Executive the Base
Salary and benefits in accordance with the terms of Section 4 hereof.

 

To qualify as a termination for Good Reason under this Section 5(e), the
Executive must have given notice to the Company, setting forth in reasonable
detail the nature of the Good Reason. within ninety (90) days of the initial
existence or occurrence of the event or events purportedly giving rise to Good
Reason, the Company must have failed to cure the Good Reason within thirty (30)
days of receiving notice, and termination of employment must have occurred
within thirty (30) days following the expiration of the thirty-day cure period. 
In the event of termination in accordance with this Section 5(e), the Executive
will be entitled to the payments and benefits to which he would have been had he
been terminated by the Company other than for Cause in accordance with
Section 5(d) above, subject to the same conditions to payment as are specified
in Section 5(d) above and with any payments and benefits to be paid or provided
at the same time and in the same manner as prescribed in Section 5(d) above.

 

(f)            By the Executive Other than for Good Reason.  The Executive may
terminate his employment hereunder at any time upon sixty (60) days’ notice to
the Company. In the event of termination of the Executive pursuant to this
Section 5(f), the Board may elect to waive the period of notice, or any portion
thereof, and, if the Board so elects, the Company will pay the

 

6

--------------------------------------------------------------------------------


 

Executive his Base Salary for the initial sixty (60) days of the notice period
(or for any remaining portion of such period).  The Company shall have no
further obligation to the Executive, other than for any Final Compensation due
to him (which shall be paid at the same time or times as in the case of
termination by reason of death).

 

(g)           Timing of Payments.  Separate Payments.  For purposes of
determining whether any payment or series of payment owed to the Executive
hereunder qualify for the “short-term deferral” exception under Section 409A of
the Code, each such payment (and each payment in a series of payments) shall be
treated as a separate payment.

 

(h)           Miscellaneous.   For purposes of this Agreement, references to
termination of employment, retirement, separation from service and similar or
correlative terms mean a “separation from service” (as defined at
Section 1.409A-1(h) of the Treasury Regulations) from the Company and from all
other corporations and trades or businesses, if any, that would be treated as a
single “service recipient” with the Company under Section 1.409A-a(h)(3) of the
Treasury Regulations, and any reference to date of termination or to similar or
correlative terms means the date of the separation from service.  If at the
relevant time the Executive is a “specified employee” (as defined in the
regulations under Section 409A of the Code), as determined by the Company, any
payments hereunder that are payable on account of the Executive’s separation
from service and that are subject to Section 409A of the Code as nonqualified
deferred compensation shall be paid on the later of (i) the date they would have
been paid without regard to this subsection (h), and (ii) the date which follows
by six months the date of the Executive’s separation from service.

 

6.             Effect of Termination.  The provisions of this Section 6 shall
apply to any termination, whether due to the expiration of the term hereof,
pursuant to Section 5 or otherwise.

 

(a)           In the event of the termination of the Executive’s employment
hereunder, payment by the Company of any amounts due in accordance with the
applicable termination provision of Section 5 hereof shall constitute the entire
obligation of the Company to the Executive.  The Executive shall promptly give
the Company notice of all facts necessary for the Company to determine the
amount and duration of its obligations in connection with any termination
pursuant to Section 5(d) or 5(e) hereof.

 

(b)           Except for any right of the Executive to continue medical and
dental plan participation in accordance with applicable law, benefits shall
terminate pursuant to the terms of the applicable benefit plans based on the
date of termination of the Executive’s employment without regard to any
continuation of Base Salary or other payment to the Executive following such
date of termination.

 

(c)           Provisions of this Agreement shall survive any termination or
expiration of the term hereof, if so provided in this Agreement or if necessary
or desirable to accomplish the purposes of other surviving provisions, including
without limitation the obligations of the Executive under Sections 7, 8 and 9
hereof.  Any obligation of the Company otherwise to make payments to or on
behalf of the Executive under Section 5(d) or 5(e) hereof is expressly
conditioned upon the Executive’s continued full performance of obligations under
Sections 7, 8 and 9 hereof.  The Executive recognizes that no compensation is
earned after termination of his

 

7

--------------------------------------------------------------------------------


 

employment hereunder, except as otherwise expressly provided in accordance with
Section 5(d), 5(e) or 5(f) (for any portion of the notice period waived).

 

7.             Confidential Information.

 

(a)           The Executive acknowledges that the Company and its Affiliates
continually develop Confidential Information; that the Executive may develop
Confidential Information for the Company or its Affiliates; and that the
Executive may learn of Confidential Information during the course of
employment.  The Executive will comply with the policies and procedures of the
Company and its Affiliates for protecting Confidential Information and shall not
disclose to any Person or use any Confidential Information obtained by the
Executive incident to his employment or other association with the Company or
any of its Affiliates, other than as required for the proper performance of the
Executive’s duties and responsibilities to the Company and its Affiliates or as
required by applicable law or legal process after notice to the Company and a
reasonable opportunity for it to seek protection of such Confidential
Information prior to disclosure.  The Executive understands that these
restrictions shall continue to apply after his employment terminates, regardless
of the reason for such termination.  The confidentiality obligation under this
Section 7 shall not apply to information which is generally known or readily
available to the public at the time of disclosure or becomes generally known
through no wrongful act on the part of the Executive or any other Person having
an obligation of confidentiality to the Company or any of its Affiliates.

 

(b)           All documents, records, tapes and other media of every kind and
description relating to the business, present or otherwise, of the Company or
its Affiliates and any copies, in whole or in part, thereof (the “Documents”),
whether or not prepared by the Executive, shall be the sole and exclusive
property of the Company and its Affiliates.  The Executive shall safeguard all
Documents and shall surrender to the Company at the time his employment
terminates, or at such earlier time or times as the Board or its designee may
specify, all Documents then in the Executive’s possession or control.

 

8.             Assignment of Rights to Intellectual Property.  The Executive
shall promptly and fully disclose all Intellectual Property to the Company.  The
Executive hereby assigns and agrees to assign to the Company (or as otherwise
directed by the Company) the Executive’s full right, title and interest in and
to all Intellectual Property developed at any time during his employment with
the Company, its Affiliates, successors or assigns.  The Executive agrees to
execute any and all applications for domestic and foreign patents, copyrights or
other proprietary rights and to do such other acts (including without limitation
the execution and delivery of instruments of further assurance or confirmation)
requested by the Company to assign the Intellectual Property to the Company and
to permit the Company to enforce any patents, copyrights or other proprietary
rights to the Intellectual Property. The Executive will not charge the Company
for time spent in complying with these obligations.  All copyrightable works
that the Executive creates shall be considered “work made for hire” and shall,
upon creation, be owned exclusively by the Company.

 

9.             Restricted Activities.  The Executive acknowledges the importance
to the Company and its Affiliates of protecting their trade secrets and other
Confidential Information and their other legitimate business interests,
including without limitation the valuable trade

 

8

--------------------------------------------------------------------------------


 

secrets, other Confidential Information and goodwill that they have developed or
acquired and which they shall continue to develop and acquire while the
Executive’s employment continues.  The Company agrees, in consideration of the
Executive’s acceptance of the restrictions set forth below, to grant the
Executive access to trade secrets and other Confidential Information of the
Company and its Immediate Affiliates and to their valuable business
relationships and their goodwill.  The Executive acknowledges and agrees that
the restrictions on his activities during and after his employment set forth
below are necessary to protect the goodwill, Confidential Information and other
legitimate interests of the Company and its Affiliates:

 

(a)           The Executive agrees that, during his employment with the Company
and for the period of twenty-four (24) months immediately following the
termination of his employment, regardless of the basis or timing of such
termination, the Executive will not, directly or indirectly, alone or in
association with others, anywhere in the Territory, own, manage, operate,
control or participate in the ownership, management, operation or control of, or
be connected as an officer, employee, investor, principal, joint venturer,
shareholder, partner, director, consultant, agent or otherwise with, or have any
financial interest (through stock or other equity ownership, investment of
capital, the lending of money or otherwise) in, any business, venture or
activity that directly or indirectly competes, or is in planning, or has
undertaken any preparation, to compete, with the Business of the Company or any
of its Immediate Affiliates (a “Competitor”), except that nothing contained in
this Section 9(a) shall prevent the Executive’s wholly passive ownership of two
percent (2%) or less of the equity securities of any Competitor that is a
publicly-traded company.  For the purposes of this Agreement, the “Business of
the Company and its Immediate Affiliates” or “Business” is that of arts and
crafts specialty retailer providing materials, ideas and education for creative
activities and the “Territory” is those states within the United States and
those provinces of Canada in which the Company or any of its Immediate
Affiliates is doing or actively planning to do business at any time during the
Executive’s employment or, with respect to his obligations hereunder following
termination of his employment with the Company, at any time during the six
(6) months immediately preceding such termination.

 

(b)           The Executive agrees that, during his employment with the Company,
he will comply with any and all codes of ethics or business conduct of the
Company applicable to his position, as in effect from time to time, and will not
undertake any outside activity, whether or not competitive with the business of
the Company or its Affiliates, that could reasonably give rise to a conflict of
interest or otherwise interfere with his duties and obligations to the Company
or any of its Affiliates.

 

(c)           The Executive agrees that, during his employment and during the
period  of twenty-four (24) months immediately following termination of his
employment, regardless of the basis or timing of such termination, the Executive
will not, and will not assist any other Person to, (a) hire or solicit for hire
any employee of the Company or any of its Immediate Affiliates or seek to
persuade any employee of the Company or any of its Immediate Affiliates to
discontinue employment or (b) solicit or encourage any independent contractor
providing services to the Company or any of its Immediate Affiliates to
terminate or diminish its relationship with them; provided, however, that, after
termination of the Executive’s employment with the Company, these restrictions
shall apply only with respect to employees of, and independent contractors
providing services to, the Company or any of its Immediate Affiliates on the
date the Executive’s

 

9

--------------------------------------------------------------------------------


 

employment with the Company terminates or at any time during the preceding
twelve (12) months.

 

(d)           The Executive agrees that, during his employment and during the
period  of  twenty-four (24) months immediately following termination of his
employment, regardless of the basis or timing of such termination, the Executive
will not directly or indirectly solicit or encourage any distributor or vendor
to the Company or any of its Immediate Affiliates to terminate or breach any
agreement with the Company or any of its Immediate Affiliates or to terminate or
diminish its relationship with the Company or any of its Immediate Affiliates; 
provided, however, that, after termination of the Executive’s employment with
the Company, these restrictions shall apply only with respect to those
distributors and vendors who were doing business with the Company or any of its
Affiliates on the date the Executive’s employment terminates or at any time
during the preceding twelve (12) months.

 

10.           Notification Requirement.  Until the conclusion of twenty-four
(24) months following termination of his employment with the Company, the
Executive shall give notice to the Company of each new business activity he
plans to undertake, at least ten (10) business days prior to beginning any such
activity.  Such notice shall state the name and address of the Person for whom
such activity is undertaken and the nature of the Executive’s business
relationship(s) and position(s) with such Person.  The Executive shall provide
the Company with such other pertinent information concerning such business
activity as the Company may reasonably request in order to determine the
Executive’s continued compliance with his obligations under Sections 7, 8 and 9
hereof.

 

11.           Enforcement of Covenants.  The Executive acknowledges that he has
carefully read and considered all the terms and conditions of this Agreement,
including the restraints imposed upon him pursuant to Sections 7, 8 and 9
hereof.  The Executive agrees without reservation that each of the restraints
contained herein is necessary for the reasonable and proper protection of the
goodwill, Confidential Information and other legitimate interests of the Company
and its Affiliates; that each and every one of those restraints is reasonable in
respect to subject matter, length of time and geographic area; and that these
restraints, individually or in the aggregate, will not prevent him from
obtaining other suitable employment during the period in which the Executive is
bound by these restraints.  The Executive further agrees that he will never
assert, or permit to be asserted on his behalf, in any forum, any position
contrary to the foregoing.   The Executive further acknowledges that, were he to
breach any of the covenants contained in Sections 7, 8 or 9 hereof, the damage
to the Company and its Affiliates would be irreparable.  The Executive therefore
agrees that the Company, in addition to any other remedies available to it,
shall be entitled to preliminary and permanent injunctive relief against any
breach or threatened breach by the Executive of any of said covenants, without
having to post bond.  The parties further agree that, in the event that any
provision of Section 7, 8 or 9 hereof shall be determined by any court of
competent jurisdiction to be unenforceable by reason of its being extended over
too great a time, too large a geographic area or too great a range of
activities, such provision shall be deemed to be modified to permit its
enforcement to the maximum extent permitted by law.

 

12.           Conflicting Agreements.  The Executive hereby represents and
warrants that the execution of this Agreement and the performance of his
obligations hereunder will not breach or

 

10

--------------------------------------------------------------------------------


 

be in conflict with any other agreement to which the Executive is a party or is
bound and that the Executive is not now subject to any covenants against
competition or similar covenants or any court order or other legal obligation
that would affect the performance of his obligations hereunder.  The Executive
will not disclose to or use on behalf of the Company any proprietary information
of a third party without such party’s consent.

 

13.           Definitions.  Words or phrases which are initially capitalized or
are within quotation marks shall have the meanings provided in this Section and
as provided elsewhere herein.  For purposes of this Agreement, the following
definitions apply:

 

(a)           “Affiliates” means all persons and entities directly or indirectly
controlling, controlled by or under common control with the Company, where
control may be by either management authority, contract or equity interest.

 

(b)           “Confidential Information” means any and all information of the
Company and its Affiliates that is not generally known by those Persons with
whom they compete or do business, or with whom any of them plans to compete or
do business and any and all information, publicly known in whole or in part or
not, which, if disclosed by the Company or its Affiliates would assist in
competition against them. Confidential Information includes without limitation
such information relating to (i) the development, research, testing,
manufacturing, marketing and financial activities of the Company and its
Affiliates, (ii) the products and services of the Company and its Affiliates,
(iii) the costs, sources of supply, financial performance and strategic plans of
the Company and its Affiliates, (iv) the identity and special needs of the
customers of the Company and its Affiliates and (v) the people and organizations
with whom the Company and its Affiliates have business relationships and those
relationships.  Confidential Information also includes any information that the
Company or any of its Affiliates have received, or may receive hereafter,
belonging to customers or others with any understanding, express or implied,
that the information would not be disclosed.

 

(c)           “Immediate Affiliates” means those Affiliates which are one of the
following: (i) a direct or direct subsidiary of the Company, (ii) a parent to
the Company or (iii) a direct or indirect subsidiary of such a parent.

 

(d)           “Intellectual Property” means inventions, discoveries,
developments, methods, processes, compositions, works, concepts and ideas
(whether or not patentable or copyrightable or constituting trade secrets)
conceived, made, created, developed or reduced to practice by the Executive
(whether alone or with others, whether or not during normal business hours or on
or off Company premises) during the Executive’s employment that relate to the
Business of the Company or any of its Immediate Affiliates or to any prospective
activity of the Company or any of its Immediate Affiliates or to any work
performed by the Executive for the Company or any of its Immediate Affiliates or
that make use of  Confidential Information or any of the equipment or facilities
or other resources of the Company or any of its Immediate Affiliates.

 

(e)           “Person” means an individual, a corporation, a limited liability
company, an association, a partnership, an estate, a trust and any other entity
or organization, other than the Company or any of its Affiliates.

 

11

--------------------------------------------------------------------------------


 

15.           Withholding.  All payments made by the Company under this
Agreement shall be reduced by any tax or other amounts required to be withheld
by the Company under applicable law.

 

16.           Assignment.  Neither the Company nor the Executive may make any
assignment of this Agreement or any interest herein, by operation of law or
otherwise, without the prior written consent of the other; provided, however,
that the Company may assign its rights and obligations under this Agreement
without the consent of the Executive in the event that the Executive is
transferred to a position with any of the Affiliates or in the event that the
Company shall hereafter effect a reorganization, consolidate with, or merge
into, any Person or transfer all or substantially all of its properties or
assets to any Person.  This Agreement shall inure to the benefit of and be
binding upon the Company and the Executive, their respective successors,
executors, administrators, heirs and permitted assigns.

 

17.           Severability.  If any portion or provision of this Agreement shall
to any extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.

 

18.           Waiver.  No waiver of any provision hereof shall be effective
unless made in writing and signed by the waiving party.  The failure of either
party to require the performance of any term or obligation of this Agreement, or
the waiver by either party of any breach of this Agreement, shall not prevent
any subsequent enforcement of such term or obligation or be deemed a waiver of
any subsequent breach.

 

19.           Notices.  Any and all notices, requests, demands and other
communications provided for by this Agreement shall be in writing and shall be
effective when delivered in person, consigned to a reputable national courier
service or deposited in the United States mail, postage prepaid, registered or
certified, and addressed to the Executive at his last known address on the books
of the Company or, in the case of the Company, at its principal place of
business, attention of the Chair of the Board, or to such other address as
either party may specify by notice to the other actually received.

 

20.           Entire Agreement.  This Agreement constitutes the entire agreement
between the parties and supersedes all prior communications, agreements and
understandings, written or oral, with respect to the terms and conditions of the
Executive’s employment.

 

21.           Amendment.  This Agreement may be amended or modified only by a
written instrument signed by the Executive and by a expressly authorized
representative of the Board.

 

22.           Headings.  The headings and captions in this Agreement are for
convenience only and in no way define or describe the scope or content of any
provision of this Agreement.

 

23.           Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be an original and all of which together shall
constitute one and the same instrument.

 

12

--------------------------------------------------------------------------------


 

24.           Governing Law.  This is a Texas contract and shall be construed
and enforced under and be governed in all respects by the laws of the State of
Texas, without regard to the conflict of laws principles thereof.

 

[Signature page follows immediately.]

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been executed as a sealed instrument by
the Company, by its duly authorized representative, and by the Executive, as of
the date first above written.

 

THE EXECUTIVE:

 

THE COMPANY:

 

 

 

 

 

 

 

 

MICHAELS STORES, INC.

 

 

 

 

 

 

/s/ John B. Menzer

 

By:

/s/ Matthew S. Levin

 John B. Menzer

 

 

Matthew S. Levin

 

 

 

 

 

By:

/s/ Michael S. Chae

 

 

 

Michael S. Chae

 

14

--------------------------------------------------------------------------------